Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2013/0029614) in view of Prabhakar, III (US 2014/0197882).
Regarding claim 1, fig. 1, 2, and 4 of Cho teach a Radio Frequency (RF) switch core comprising: a first RF switch [203] coupled in series between an upstream RF node [210] and a downstream RF node [RX], wherein the first RF switch comprises a first series connected plurality of transistors [203a-203n], further wherein each of the transistors of the first series connected plurality of transistors is configured to receive a first gate control voltage [220] and a first body control voltage [225], further wherein the first body control voltage is produced independently of the first gate control voltage (par. 26 describes a plurality of output drivers outputting the control voltages and fig. 4 and par. 36 describe where each output driver outputs one voltage to a switch); and a second RF switch [202] coupling the downstream RF node to ground. Cho does not explicitly teach where the body bias of the N-channel transistor is positive when the switch is enabled. However, Prabhakar, Ill teaches wherein the body control voltage is a positive bias voltage for n-type transistors (par. 27 and 32 teach where the body voltage follows the gate voltage and enhances the channel when positive and par. 34 teaches where the body voltage is 2.3V when the gate voltage is 2.5V). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the positive body bias as taught in Prabhakar, III for the purpose of utilizing a suitable and well-known type of body bias for n-type transistors to increase efficiency of the FET (par. 27).	
Regarding claim 2, the combination as indicated above teaches wherein the second RF switch comprises a second series connected plurality of transistors [202a-202n], further wherein each of the transistors of the second series connected plurality of transistors is configured to receive a second gate control voltage [230] and a second body control voltage [235], further wherein the second body control voltage is positively biased during an ON state of the second RF switch.
	Regarding claim 3, the combination as indicated above teaches a first voltage control source [that generating 220] configured to produce the first gate control voltage; and a second voltage control source [that generating 225] configured to produce the first body control voltage, wherein the second voltage control source is different from the first voltage control source.
	Regarding claim 4, the combination as indicated above teaches a first level shifter configured to produce the first gate control voltage; and a second level shifter configured to produce the first body control voltage (fig. 4).
	Regarding claim 5, the combination as indicated above teaches a decoder [107] configured to decode control signals [122] and to provide decoded signals to a first voltage control source associated with the first body control voltage.
	Regarding claim 6, the combination as indicated above teaches wherein the first RF switch comprises: a first N-channel transistor having a source coupled to a drain of a second N-channel transistor.
	Regarding claim 7, the combination as indicated above teaches wherein the first body control voltage is greater than a built-in p-n junction diode of a transistor of the first RF switch during the ON state of the first RF switch (par. 34 of Prabhakar, III).
	Regarding claim 8, the combination as indicated above teaches wherein the second RF switch comprises: a first N-channel transistor having a drain coupled to the downstream RF node and a source coupled to a drain of a second N-channel transistor.
	Regarding claim 9, the combination as indicated above teaches wherein the first body control voltage is greater than 0.7V during the ON state of the first RF switch (par. 34 of Prabhakar, III).
Regarding claim 10, fig. 1, 2, and 4 of Cho teach a Radio Frequency (RF) circuit comprising: a first RF switch [202] coupling an RF downstream node to ground, wherein the first RF switch comprises a first series connected plurality of transistors, further wherein each transistor of the first series connected plurality of transistors is configured to receive a first gate control voltage produced by a first voltage source and a first body control voltage produced by a second voltage source; and a second RF switch [203] coupled in series between an RF antenna side node and the RF downstream node. Cho does not explicitly teach where the body bias of the N-channel transistor is positive when the switch is enabled. However, Prabhakar, Ill teaches wherein the body control voltage is a positive bias voltage for n-type transistors (par. 27 and 32 teach where the body voltage follows the gate voltage and enhances the channel when positive and par. 34 teaches where the body voltage is 2.3V when the gate voltage is 2.5V). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the positive body bias as taught in Prabhakar, III for the purpose of utilizing a suitable and well-known type of body bias for n-type transistors to increase efficiency of the FET (par. 27).	
Regarding claim 11, the combination as indicated above teaches wherein the second RF switch comprises a second series connected plurality of transistors, further wherein each transistor of the second series connected 36340.340US0412Qualcomm Ref No. 160547C1C1C1plurality of transistors is configured to receive a second gate control voltage and a second body control voltage, further wherein the second body control voltage is positively biased during an ON state of the second RF switch.
Regarding claim 12, the combination as indicated above teaches a decoder [107] configured to decode control signals and to provide decoded signals to the first voltage source.
Regarding claim 13, the combination as indicated above teaches wherein the first RF switch comprises: a first N-channel transistor having a source coupled to a drain of a second N-channel transistor.
Regarding claim 14, the combination as indicated above teaches wherein the first voltage source comprises a level shifter (fig. 4).
Regarding claim 15, fig. 1, 2, and 4 of Cho teach a Radio Frequency (RF) circuit for routing an RF carrier signal between an antenna and downstream components of an RF device, the RF circuit comprising: a first RF switch [203] coupled between the antenna and a downstream node, wherein the first RF switch comprises a first plurality of N-channel transistors connected in series, further wherein each N-channel transistor of the first plurality of N-channel transistors is configured to receive a first gate control voltage produced by a first voltage source and a first body control voltage produced by a second voltage source; and a second RF switch [202] coupled between the downstream node and ground, wherein the second RF switch comprises a second plurality of N-channel transistors connected in series, further wherein each N-channel transistor of the second plurality of N-channel transistors is configured to receive a second gate control voltage produced by the first voltage source and a second body control voltage produced by the second voltage source. Cho does not explicitly teach where the body bias of the N-channel transistor is positive when the switch is enabled. However, Prabhakar, Ill teaches wherein the body control voltage is a positive bias voltage for n-type transistors (par. 27 and 32 teach where the body voltage follows the gate voltage and enhances the channel when positive and par. 34 teaches where the body voltage is 2.3V when the gate voltage is 2.5V). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the positive body bias as taught in Prabhakar, III for the purpose of utilizing a suitable and well-known type of body bias for n-type transistors to increase efficiency of the FET (par. 27).	
Regarding claim 16, the combination as indicated above teaches wherein the first voltage source comprises: a positive voltage generator; a negative voltage generator; and a voltage level shifter configured to operate under control of the positive voltage generator and the negative voltage generator (par. 37).
Regarding claim 17, the combination as indicated above teaches wherein the first body control voltage is greater than a built-in p-n junction diode of a transistor of the first RF switch during the ON state of the first RF switch (par. 34 of Prabhakar, III).
Regarding claim 18, the combination as indicated above teaches a decoder [107] configured to decode control signals and to provide decoded signals to the first voltage source.
Regarding claim 19, the combination as indicated above teaches wherein the first RF switch comprises: a first N-channel transistor having a source coupled to a drain of a second N-channel transistor.
Regarding claim 20, the combination as indicated above teaches wherein the first body control voltage is greater than 0.7V during the ON state of the first RF switch (par. 34 of Prabhakar, III).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896